Citation Nr: 0919114	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In the November 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective June 5, 2006.  The Veteran 
disagreed with the assignment of the noncompensable rating 
for bilateral hearing loss and later perfected an appeal.  

The Veteran testified at a personal hearing before a Decision 
Review Officer at the RO in August 2007.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  

In a December 2007 rating decision, a 10 percent disability 
rating for bilateral hearing loss was assigned, also 
effective June 5, 2006.  The Veteran continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issues not on appeal

In the November 2006 rating decision, the rating for a 
service-connected left ankle disability was increased from 
zero percent disabling to 10 percent disabling effective June 
5, 2006.  No notice of disagreement was filed as to that 
issue. Therefore, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Also in the November 2006 rating decision, service connection 
was denied for tinnitus.  The Veteran filed a notice of 
disagreement as to that denial.  In an October 2007 rating 
decision, service connection was granted for tinnitus and a 
10 percent disability rating was assigned effective June 5, 
2006.  To the Board's knowledge, the Veteran has not 
disagreed with the assigned rating or its effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  A December 2007 VA audiological examination shows an 
average pure tone threshold of 54 decibels in the right ear, 
with speech recognition ability of 76 percent; and average 
pure tone threshold of 58 decibels in the left ear, with 
speech recognition ability of 76 percent.

2.  A July 2006 VA audiological examination shows an average 
pure tone threshold of 53 decibels in the right ear, with 
speech recognition ability of 80 percent; and average pure 
tone threshold of 58 decibels in the left ear, with speech 
recognition ability of 92 percent.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected bilateral hearing loss 
is inadequate.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.85, 4.86, 4.87, Diagnostic Code 
6100 (2008).

2.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in June 
2006, November 2007, and May 2008, which were specifically 
intended to address the requirements of the VCAA.  

The various VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the Veteran, in the 
June 2006 VCAA letter the RO asked the Veteran to identify 
and send relevant medical evidence.  The RO provided the 
Veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the June 2006 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [VA examinations were conducted in 
July 2006 and December 2007.]

In the June 2006 VCAA letter, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the June 2006 VCAA letter, the RO informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
June 13, 2006 VCAA letter, page 3.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the June 2006 
VCAA letter, pages 8-9, and the November 2007 VCAA letter, 
pages 5-6.



(iii.)  Vazquez-Flores

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

In any event, the Veteran received specific notice of 
Vazquez-Flores in a letter from the RO dated May 29, 2008. 

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes reports of VA examinations, 
which will be described below.   The Board notes that the 
Veteran has been evaluated by VA for hearing aids.  There is 
no indication that the VA hearing aid evaluations contain 
information such as speech recognition scores necessary for 
rating the Veteran's hearing loss, or that the evaluations 
contain audiological testing at variance with the results 
from the VA examinations.  

In a May 2009 informal hearing presentation, the Veteran's 
representative argued that another VA "examination is 
warranted because the previous one [in December 2007] failed 
to consider evidence offered by the [V]eteran during his 
personal hearing that he periodically suffers from periods 
where his ears 'block up' as if he is 'going in an 
airplane.'"  See May 2009 informal hearing presentation, 
page 2.  

The December 2007 VA examination report contains puretone 
thresholds and speech discrimination scores, which as 
explained below are the basis for the assignment of 
disability ratings for hearing loss.  The Board further notes 
that neither the Veteran nor his representative submitted any 
competent medical evidence suggests that the Veteran's 
symptomatology of his ears feeling "block[ed] up" is in any 
way related to his sensorineural hearing loss.  

Because there is already of record competent medical evidence 
which addresses the Veteran's service-connected hearing loss 
disability, there is no reasonable basis for ordering another 
examination of the Veteran.  The Board additionally notes the 
Veteran's representative had requested an advance on the 
Board's docket due to the Veteran's age.  That motion has 
been granted.  Remanding for another examination when two 
examination reports are already in the record is contrary to 
the spirit of that motion. 

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  He testified at a Decision Review Officer hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated 10 percent disabling under 38 C.F.R. § 4.85 (2008).  
He essentially contends that his hearing loss disability has 
severely compromised the quality of his life.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The December 2007 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
60
65
54
LEFT
40
55
65
70
58

Puretone threshold averages were 54 and 58 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 76 percent in each ear.  This 
examination report yielded a numerical designation of IV in 
the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination) and a numerical designation of IV for the 
left ear (58 to 65 percent average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 10 percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests does meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  Also, the Veteran's hearing tests do 
not show a result of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  Therefore, the rating 
under 38 C.F.R. § 4.85 is the correct rating under the 
regulations for the Veteran.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 10 percent evaluation under Diagnostic 
Code 6100.  

The Board observes that the earlier audiology findings were 
consistent with the assignment of a noncompensable rating.  
This will be discussed in greater detail below in connection 
with Fenderson.  

In short, the medical evidence does not support a rating in 
excess of 10 percent for the Veteran's bilateral hearing loss 
under any pertinent criteria.  As is discussed above, 
disability ratings for service-connected hearing loss are 
based on the application of audiological test results to the 
schedular criteria.  As the Court observed in the Lendenmann 
case, "disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, 
the application of the schedule establishes a 10 percent 
disability evaluation under Diagnostic Code 6100. 

In short, of the objective medical evidence of record 
indicates that a 10 percent disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 10 
percent disability rating under Diagnostic Code 6100, and 
concludes that the preponderance of the evidence is against 
the Veteran's claim for an increased evaluation for bilateral 
hearing loss.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

There are no medical findings or other evidence which would 
allow for the assignment of a disability rating in excess of 
10 percent at any time during the period of time here under 
consideration.  In fact, the medical evidence described below 
reflects that the Veteran's hearing loss was zero percent 
disabling at the time of the July 2006 VA examination.

The July 2006 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
55
53
LEFT
35
60
65
70
58

Puretone threshold averages were 53 and 58 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 80 and 92 percent in the right and 
left ears, respectively.  This examination report yielded a 
numerical designation of IV in the right ear (50 to 57 
percent average puretone decibel hearing loss, with between 
76 and 82 percent speech discrimination) and a numerical 
designation of II for the left ear (58 to 65 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests does meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  Also, the Veteran's hearing tests do 
not show a result of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  Therefore, the rating 
under 38 C.F.R. § 4.85 is the correct rating under the 
regulations for the Veteran.  

Based on the record, the Board finds that a rating in excess 
of 10 percent is not warranted for the entire period from the 
date of service connection, June 5, 2006.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008). 

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the June 2007 Statement of the Case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.
 
The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
held that a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455.    

While neither the July 2006 VA examiner nor the December 2007 
VA examiner specifically addressed the functional effects 
caused by the Veteran's bilateral hearing loss, the Board 
finds that no prejudice results to the Veteran.  Crucially, 
other evidence of record, specifically the Veteran's August 
2007 hearing transcript, adequately addresses this matter.  
Therefore, while the July 2006 and December 2007 VA 
examinations are defective under Martinak, the Board finds 
that the evidence of record is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran had a long career in management.  
See December 2007 report of a VA audiological examination.  
He evidently retired due to age.  There is no indication that 
he has missed any work because of his bilateral hearing loss, 
and there is nothing in the current evidence of record to 
indicate that the service-connected bilateral hearing loss 
causes unusual employment impairment. 

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The Board finds 
that the functional effects caused by his hearing disability, 
which undoubtedly exist, do not constitute an exceptional or 
unusual disability picture which warrants consideration of an 
extraschedular rating. 

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


